Citation Nr: 0030222	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  97-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for a low 
back disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1991 to August 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which continued a 10 
percent disability evaluation for a low back disability.  

In October 1998, the Board remanded this matter to the RO for 
further development.  Specifically, the Board requested the 
RO to obtain outstanding treatment records documenting 
treatment for the veteran's low back disability, including 
records dated in November 1997.  Further, the veteran was to 
be afforded a special VA orthopedic examination, to include 
an x-ray study of the lumbar spine if no other spinal x-rays 
were of record.  Such development having been completed, this 
matter has been returned to the Board for resolution.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's low back disability is not manifested by 
more than lumbosacral strain with characteristic pain on 
motion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107 (Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5295 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a 40 percent disability 
evaluation for a low back disability pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 or 5295.  Specifically, 
the veteran asserts that his disability should be evaluated 
as 40 percent disabling, because he has lower and middle back 
pain, muscle spasm and pain into his right leg, all with 
little relief.  He also indicates that he has marked 
limitation of forward bending in the standing position and 
abnormal mobility on forced motion.  After reviewing the 
evidence, the Board concludes that VA has fulfilled its duty 
to assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal, in that all available treatment records 
have been obtained and the veteran has been afforded adequate 
VA examinations.  38 U.S.C.A. §§ 5103, 5103A (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The pertinent evidence of record consists of an October 1996 
VA examination report, VA inpatient and outpatient treatment 
records dated February 1995 to January 1999, a March 1999 VA 
examination report and statements from the veteran.  The 
October 1996 VA examination report shows that the veteran 
reported experiencing stiffness in his back every two to 
three months for two or three days at a time.  He described 
an increase in this symptomatology since December 1995 and 
stated that it was occurring every week.  The veteran also 
presented with subjective complaints of pain along the right 
paraspinal muscles from L2 to approximately the 6th or 7th 
thoracic vertebrae.  Physical examination revealed forward 
flexion to 75 degrees with some pain on the right.  The 
veteran had backward extension to 30 degrees, left lateral 
flexion to 40 degrees, right lateral flexion to 45 degrees, 
rotation to the left to 50 degrees and rotation to the right 
to 55 degrees.  The examiner found that there was objective 
evidence of pain with forward flexion from 75 degrees 
forward.  There was no evidence of neurological involvement, 
postural abnormalities, or fixed deformity.  The examiner did 
indicate that the veteran's musculature seemed to lack tone.  
X-rays of the thoracic spine were negative.  The examiner 
diagnosed the veteran with paraspinous muscle pain on the 
right from L2 to T6.  X-rays showed no evidence of myofascial 
sprain, old tear or pain due to a spinal structure.  

In a January 1996 statement, the veteran advised the RO that 
he attended physical therapy in early 1996 without relief.  
He reported that there were days and weeks when he was hardly 
able to move his back.  He indicated that he took Flexeril to 
alleviate his symptoms, but this made him tired and slow and 
as a result he was unable to work.  Lay statements from the 
veteran's mother and friend indicate that the veteran was no 
longer able to engage in many activities, because of his back 
disability.  Specifically, it was indicated that the veteran 
had back spasms, difficulty sitting for any length of time, 
difficulty bending forward and had to stay in bed for long 
periods of time.  It was also indicated that the veteran 
experienced significant pain and stress and had to take 
several days away from physical labor to recover from 
previous tasks.

VA inpatient and outpatient treatment records dated February 
1995 to January 1999 reflect that the veteran continued to 
seek treatment for back pain and was diagnosed with chronic 
low back pain.  During this time, the veteran was prescribed 
Flexeril and a TENS unit to control low back pain as well as 
right shoulder pain.  In March 1996 it was noted that the 
veteran's mechanical low back pain was slowly improving.  
Likewise, in April 1996 it was indicated that the veteran's 
range of motion of the lumbar spine had improved.  

In April 1997, the veteran's back pain was aggravated after 
he moved some heavy items up some stairs.  In August 1997, 
the veteran reported that his back pain had gradually 
worsened over the previous year.  The veteran indicated that 
he was experiencing numbness and tingling into the right 
lower extremity with pain radiating into the toes.  However, 
a VA physician noted that the veteran's sensation was intact 
to pinprick. 

X-rays taken in July 1998 revealed degenerative changes of 
the T12-L1, L1-2 and L5-S1 intervertebral discs.  An 
irregularity of the superior end plate of the L1 and L2 
vertebral bodies was noted to likely be related to Schmorl's 
nodes.  Some sclerosis of the inferior facet joints was also 
seen and shown to possibly be related to early degenerative 
changes.  There was no evidence of herniated disc material, 
central spinal stenosis or neural foraminal narrowing between 
the T12 and S1 levels.

An August 1998 outpatient treatment record shows that the 
veteran had flexion to 20 degrees, decreased extension and 
lateral bending.  A September 1998 progress note reflects 
that the veteran complained of spasms in the low back on the 
left and right with intermittent and occasional radiation to 
the scapula.  He reported that his spasms were accompanied by 
electrical shock-like pains.  He stated that his spasms were 
relieved with Flexeril.  He also reported having numbness and 
tingling in the middle toes of his right foot. 
In November 1998, the veteran reported pain in the right 
lower back (T-12-L3-L4) with radiation to the right middle 
toe.  He also reported experiencing a shocking sensation in 
the front of the right thigh.  He was shown to have relief 
with relaxation.  

Pursuant to the Board's October 1998 Remand, the veteran was 
afforded a VA examination in March 1999.  The examiner noted 
that a previous MRI revealed mild degenerative disease of 
T12, L1, L2, L5 and S1.  There was no evidence of herniated 
disc material or evidence of central spinal stenosis.  There 
were five lumbar vertebra in normal alignment, but there was 
some mild sclerosis involving the inferior facet joint.  
Further, a CT scan revealed mild abnormalities at L3, L5 and 
S1.  The veteran presented to the examination with complaints 
of pain, numbness in the toes, stiffness and fatigability.  
He reported experiencing back pain two to three times per 
week, which lasted approximately one to two days.  The 
veteran advised the examiner that he was self-employed and 
that he had missed approximately six days from work due to 
his back disability.  

The examiner conducted a physical examination and indicated 
that the veteran made poor effort to flex or extend the back.  
The veteran stood upright rigidly and bent his spine for 5 
degrees.  The examiner stated that based on his experience, 
the veteran could have done significantly better with a 
little bit of effort.  The veteran had forward flexion to 20 
degrees, extension to 20 degrees, rotation to 30 degrees and 
lateral flexion to 25 degrees.  The examiner indicated that 
there was no objective evidence of spasm, weakness or 
tenderness.  There was also no neurological deficit, no 
kyphosis or scoliosis.  The veteran's back was shown to be 
well developed.  X-rays of the lumbosacral spine revealed no 
significant abnormality of bone architecture or density.  

The examiner diagnosed the veteran with mechanical back pain 
syndrome.  The examiner indicated that the veteran's 
inability to flex or extend his spine was not due to severe 
disease of the lumbosacral spine.  Rather, the examiner 
opined that the veteran had a low threshold for pain and that 
he made no effort to provide an adequate range of motion.  In 
light of the paucity of findings, the veteran's youth, and 
the fact that he had no ongoing radiculopathy, the examiner 
indicated that the veteran's lack of motion of the spine 
could only be explained by the fact that the veteran had a 
low threshold of pain.  There was no clinical, or MRI or CT 
scan evidence to justify the degree of the veteran's 
symptomatology.  The examiner stated that the veteran could 
do better.    

As previously indicated, the RO has evaluated the veteran's 
low back disability as being 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, DC 5295.  A 10 percent disability 
evaluation is assigned under this code for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Finally a 40 
percent disability evaluation is appropriate where there is 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

In reviewing the rating criteria in relation to the veteran's 
low back disability, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position to 
warrant a 20 percent disability evaluation under DC 5295.  
Further, there is no objective evidence to support an award 
of a 40 percent disability evaluation under DC 5295, as the 
evidence does not show that the veteran has severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Rather, the veteran's 
symptom complex most closely fits within the criteria for a 
10 percent evaluation as assigned by the RO.  The veteran has 
lumbosacral strain with characteristic pain on motion.  
In reaching this decision, the Board has also considered 
other applicable diagnostic codes, including DC 5292 
(limitation of motion of the lumbar spine) and DC 5293 
(intervertebral disc syndrome).  With regard to the criteria 
for limitation of motion of the lumbar spine under DC 5292, 
there is some evidence of record to suggest that the veteran 
has moderate to severe limitation of motion.  In August 1998, 
the veteran was shown to have flexion to 20 degrees, 
decreased extension and lateral bending.  In March 1999, the 
veteran had forward flexion to 20 degrees, extension to 20 
degrees, rotation to 30 degrees and lateral flexion to 25 
degrees.  These findings would typically warrant either a 20 
percent or 40 percent disability evaluation under DC 5292 for 
moderate or severe limitation of motion of the lumbar spine.  
However, in this case, the Board concludes that an increased 
disability evaluation cannot be granted based on this 
evidence due to the VA examiner's statements which indicate 
that the veteran's limited range of motion could only be 
explained by his low threshold of pain and that his range of 
motion was not caused by a severe disease of the lumbosacral 
spine.  The examiner reasoned that these findings were the 
result of a low threshold of pain and not an actual disease 
of the lumbosacral spine, given the paucity of the findings, 
the veteran's youth and the fact that he had no ongoing 
radiculopathy.  The examiner also stated that the veteran 
made no effort to provide an adequate range of motion, that 
there was no clinical, MRI or CT scan evidence to justify the 
degree of the veteran's symptomatology and that the veteran 
could do better.  Accordingly, the Board cannot base the 
grant of an increased disability evaluation on such 
unfavorable evidence.  

Under DC 5293, a 20 percent disability evaluation is 
warranted for intervertebral disc syndrome, moderate; 
recurring attacks.  A 40 percent evaluation is assignable for 
intervertebral disc syndrome, severe; recurring attacks, with 
intermittent relief and a 60 percent disability evaluation is 
warranted for intervertebral disc syndrome, pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

There is no objective, clinical evidence of record to support 
a finding that the veteran has intervertebral disc syndrome.  
The objective evidence establishes that the veteran has been 
diagnosed with mechanical back pain and has presented with 
subjective complaints of pain, numbness and tingling and 
spasms associated with electrical shock-like pains.  However, 
there is no objective evidence of record to show that the 
veteran has any herniated disc material, or any neurologic 
deficits.  Further, in the most recent VA examination report, 
it was indicated that the evidence did not support the degree 
of the veteran's reported symptomatology.  As such, the Board 
does not believe that an evaluation in excess of 10 percent 
under DC 5293 is warranted.  

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for a low back 
disability, the Board has considered whether the veteran is 
entitled to a higher disability evaluation pursuant to 
DeLuca, 8 Vet. App. at 206.  While the veteran's back 
disability is symptomatic, and he reports experiencing flare-
ups manifested by increased pain and numbness in the toes, 
stiffness and fatigability, there is no objective, clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of the current 10 percent rating.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his low back 
disability, standing alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Rather, it appears from the record that the veteran is self-
employed and has only missed approximately 6 days from work 
due to his back disability.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a low back disability is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

